Citation Nr: 0422743	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  92-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic urinary tract infections.  

2.  Entitlement to an effective date earlier than October 27, 
1998, for a grant of service connection for renal 
dysfunction.

3.  Entitlement to an effective date earlier than April 3, 
1989, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991, and February and November 
1999, rating decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In the June 1991 rating 
decision, the RO denied entitlement to increased ratings for 
diabetes mellitus, then evaluated as 40 percent disabling; 
chronic pancreatitis, then evaluated as 30 percent disabling; 
and chronic urinary tract infections, which was evaluated as 
10 percent disabling.  In the February 1999 rating action, 
the RO determined that the veteran was entitled to a TDIU, 
effective September 16, 1992, and in the November 1999 rating 
decision, the RO granted service connection for renal 
dysfunction and assigned an initial 80 percent evaluation, 
effective October 27, 1998.  The veteran perfected a timely 
appeal of these determinations to the Board.

During the course of this appeal, in a November 1996 rating 
decision, the RO recharacterized the veteran's service-
connected diabetes mellitus by expanding the definition of 
the service-connected disease to include cellulitis, 
hypertension, and nephropathy, and increased the evaluation 
of the condition to 60 percent under Diagnostic Code 7913, 
effective July 16, 1995.  Thereafter, in a March 1997 rating 
decision, the RO determined that the November 1996 rating 
action was clearly and unmistakably erroneous in not 
assigning April 3, 1989, as the effective date of the 60 
percent evaluation for the veteran's "diabetes mellitus with 
cellulitis, hypertension and early nephropathy" under 
Diagnostic Code 7913.  

In September 1997, the RO established service connection for 
diabetic retinopathy and added that condition to the 
definition of the veteran's service-connected diabetes 
mellitus.  In doing so, the RO also recharacterized this 
service-connected disability to identify neuropathy as a 
residual of the veteran's diabetes mellitus, thus 
establishing service connection for neuropathy.  In addition, 
the RO confirmed and continued the 60 percent evaluation for 
the newly defined diabetes mellitus.  In that same rating 
action, the RO also established entitlement to a TDIU, 
effective February 14, 1997.  

Thereafter, in a February 1999 rating decision, the RO 
determined that its September 1997 rating decision contained 
clear and unmistakable error and assigned September 16, 1992, 
as the effective date of the veteran's entitlement to a TDIU.  

During the course of this appeal, the veteran also perfected 
appeals to the Board on claims that were subsequently granted 
by the RO and thus are no longer before the Board.  These 
claims include, as discussed above, entitlement to a TDIU, as 
well as to service connection for anxiety disorder with 
depressive features; hypertension; cellulitis; diabetic 
retinopathy; peripheral neuropathy of the right and left 
lower extremities and right and left upper extremities; and 
impotency (erectile dysfunction), including entitlement to 
special monthly compensation for loss of use of a creative 
organ.  

In January 2003, the veteran, accompanied by his 
representative, testified at a video-conference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  

When this matter was previously before the Board in June 
2003, the Board increased the rating of the veteran's 
pancreatitis to 100 percent and assigned separate 10 percent 
evaluation for his service-connected hypertension and 
cellulitis, respectively.  In that same decision, the Board 
denied the veteran's claim seeking an evaluation in excess of 
60 percent for his diabetes mellitus.  In light of the above, 
none of those issues is in appellate status.  

In a July 2003 rating decision implementing the Board's 
decision, the RO assigned April 3, 1989, as the effective 
date of the veteran's 100 percent rating for his chronic 
pancreatitis; the RO also assigned April 3, 1989, as the 
effective date of the veteran's separate 10 percent ratings 
for his hypertension and cellulitis.  In light of the RO's 
assignment of April 3, 1989, as the effective date of the 100 
percent rating for the veteran's chronic pancreatitis, the 
Board has recharacterized the veteran's earlier effective 
date for a TDIU as entitlement prior to that time, as 
indicated on the title page.

In May 2004, the veteran submitted, accompanied by a waiver 
of RO consideration, medical evidence directly to the Board.  
This evidence will be considered by the Board in connection 
with the instant appeal.  


FINDINGS OF FACT

1.  Neither the former criteria for evaluating disorders of 
the genitourinary system, in effect when the veteran filed 
his claim for an increased rating for his chronic urinary 
tract infections in April 1989, nor the revised criteria, 
which became effective February 17, 1994, are more favorable 
to the veteran's claim.

2.  The veteran's chronic urinary tract infections are 
productive of no more than moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.

3.  The veteran's chronic urinary tract infections are 
manifested by urine leakage requiring the wearing of 
absorbent materials that must be changed less than two times 
a day.  

4.  The veteran's chronic urinary tract infections are 
manifested by symptomatic infections requiring drainage and 
hospitalization averaging more than twice per year or 
requiring continuous intensive management.

5.  The veteran's daytime voiding averages once every two 
hours or that he awakens to urinate three to four times per 
night due to his chronic urinary tract infections; instead, 
the medical evidence indicates that the veteran's nocturia 
and daytime urinary frequency is due to his diabetes mellitus 
and hypertension, including medications to treat those 
conditions.

6.  In May 1982, the RO granted service connection for 
diabetes mellitus, effective January 14, 1982; the disability 
has been evaluated as 60 disabling since April 3, 1989.

7.  On June 19, 1996, the veteran filed his initial claim of 
service connection for a kidney disability, asserting the 
condition was secondary to his service-connected diabetes 
mellitus.

8.  In November 1996, the RO established service connection 
for nephropathy when it expanded the definition of the 
veteran's service-connected diabetes mellitus by including 
that kidney condition, effective July 16, 1995.

9.  In a March 1997 rating decision, the RO determined that 
the November 1996 rating action was clearly and unmistakably 
erroneous in not assigning April 3, 1989, as the effective 
date of the expanded definition of the veteran's service-
connected diabetes mellitus, which included "early 
nephropathy."

10.  In a November 1999 rating decision, the RO granted 
service connection for renal dysfunction on the basis that it 
was secondary to the veteran's diabetes mellitus and assigned 
an initial 80 percent evaluation, effective October 27, 1998.

11.  In a decision dated on May 23, 1986, the Board denied 
the veteran's claim of entitlement to a TDIU.

12.  On June 2, 1986, the veteran filed a claim of 
entitlement to a TDIU, which remains pending.

13.  For the period from June 2, 1986, to April 2, 1989, 
service connection was in effect for diabetes mellitus, which 
was evaluated as 40 percent disabling; chronic pancreatitis, 
which was evaluated as 30 percent disabling; and chronic 
urinary tract infections, which was evaluated as 10 percent 
disabling.

14.  The veteran's diabetes mellitus and chronic pancreatitis 
share a common etiology, resulting in single combined 60 
percent evaluation.

15.  The veteran has an eleventh grade education and was last 
employed in 1982.  

16.  With resolution of all reasonable doubt in the veteran's 
favor, the evidence shows that he is unemployable by reason 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chronic urinary tract infections have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7512, 7527 (1993, 
2003).

2.  The criteria for an effective date earlier than April 3, 
1989, for a grant of service connection for renal dysfunction 
have not been met.  38 U.S.C.A. §§ 1110, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.157, 3.400 (2003).

3.  The Board's May 23, 1986, decision that denied 
entitlement to a TDIU is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

4.  The criteria for an effective date beginning on June 2, 
1986, and continuing through April 2, 1989, for an award of a 
TDIU, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.340, 3.341, 3.400, 4.15, 
4.16, 4.19 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

With respect to all three of these claims, the veteran and 
his representative have been provided with Statements of the 
Case (SOCs) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and notified them of the 
evidence needed by the veteran to prevail on the claims.  
Further, in the discussions contained in the Board's June 
2003 remand and in the RO's May 2002 and October 2003 letter, 
the veteran was effectively furnished notice of types of 
evidence that needed to send to VA in order to substantiate 
his increased rating and earlier effective date claims, as 
well as the types of evidence VA would assist him in 
obtaining.  Moreover, the veteran was asked to provide VA 
with, or identify any additional sources of evidence that 
could help to support his claims, which he did.  Thus, by way 
of these communications, VA gave notice that indicated what 
portion of the evidence the veteran needed to submit and what 
portion of the evidence VA would try to obtain.  38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in May 2004, the veteran submitted 
additional evidence directly to the Board, accompanied by a 
waiver of RO consideration, indicating that he had submitted 
everything in his possession.  38 C.F.R. § 3.159; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has also made reasonable efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  In particular, the information and 
evidence that have been associated with the claims file 
consist of VA examinations to determine the nature and extent 
of his chronic urinary tract infections in April and December 
1993, April 1997, October 1999 and March 2004.  In addition, 
VA has obtained voluminous private and VA treatment records, 
dated from the 1980s to 2004, including the veteran's VA 
vocational rehabilitation folder.  VA has also associated 
with the claims folder transcripts of RO hearings conducted 
in May 1993 and August 1995, as well as the one held before 
the undersigned Veterans Law Judge in January 2003.  Further, 
the RO has obtained pertinent records from the Social 
Security Administration (SSA).  In light of the foregoing, 
the Board finds that there is no identified evidence that has 
not been accounted for, and the veteran's representative has 
been given multiple opportunities to submit written argument.

Under the circumstances, and particularly because the 
veteran's appeal has been pending since the 1980s and the 
Board's determination that a grant of a TDIU is warranted, 
for the period from June 2, 1986, to April 2, 1989, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims, and 
finds that the facts relevant to this appeal have been 
properly developed.  As such, there is no further action to 
be undertaken to comply with the VCAA or the implementing 
regulations.  Accordingly, there is no prejudice to the 
veteran by appellate consideration of the claims at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Claim for an increased rating for chronic urinary tract 
infections

Background

In a March 1970 rating decision, the RO granted service 
connection for urinary tract infection and assigned a 10 
percent rating under hyphenated Diagnostic Code 7599-7512, 
effective May 9, 1969.  When the veteran filed this claim for 
an increased rating in April 1989, the disability remained 
evaluated as 10 percent disabling under the same hyphenated 
code.

In his statements and testimony in support of this claim, the 
veteran reports having recurrent urinary tract infections; at 
the May 1993 hearing, he stated that he had most recently had 
one approximately six months earlier, which was treated with 
anti-biotics.  At that hearing, the veteran further testified 
that he generally developed urinary tract infections about 
once per year, and that they usually persisted for 
approximately two to three weeks.  In addition, he indicated 
that he had no pain or blood in his urine with these 
infections.

A careful review of the voluminous VA and private outpatient 
treatment records reveals that, as the RO has noted on 
several occasions, they are almost negative for any complaint 
or treatment of this condition.  A November 1994 private 
hospitalization report shows that he underwent bladder outlet 
obstruction surgery due to secondary enlargement of the 
prostate; that surgery revealed that he had trabeculation 
with mucosal legions of the bladder, but were negative for 
any indication of urinary tract infection.  The Board 
observes that a January 1996 VA outpatient treatment entry 
reflects that the veteran reported having no consistent 
nocturia.  In addition, a September 2003 outpatient entry 
indicates that the veteran awakens at night due to nightmares 
related to his service-connected psychiatric disability.  
Urology notes also show that the veteran did report having 
nocturia times two.  Further, although numerous conditions 
were regularly identified as the veteran's running "problem 
list" (27 were noted in on a representative February 2004 
record), chronic urinary tract infections were never one of 
the conditions noted on that list.

During the course of this lengthy appeal, the veteran was 
afforded VA examinations in April and December 1993, April 
1997 October 1999 and March 2004 to evaluate the nature, 
extent and severity of this service-connected disability.

The April 1993, December 1993, April 1997 and October 1999 VA 
examination reports indicate that the veteran was examined 
for urinary tract infection but that no evidence of that 
condition was found.

Pursuant to the Board's June 2003 remand instructions, in 
March 2004 he was afforded another formal VA examination.  
The examiner indicated that the medical evidence disclosed 
that veteran had nocturia times two, but that during the 
examination, he reported that having nocturia three to four 
times per night.  In addition, the examiner noted that 
urology notes from the Philadelphia, Pennsylvania, VA Medical 
Center indicate that the veteran denied having daytime 
urinary frequency, but during the examination, he stated that 
he voided ten to fifteen times per day, which the examiner 
opined was reasonable in light of his diabetes mellitus and 
the diuretic used to treat his service-connected 
hypertension.

The examiner further reported that the veteran indicated that 
he had numerous urinary tract infections, approximately five 
per year, but commented that that was not reflected in the 
medical records.  Indeed, the examiner pointed out that no 
urinary tract infection was found, even when the veteran was 
assessed by a nephrologist.  The examination revealed that 
the veteran had no evidence of a urinary tract infection or 
any indication of urinary incontinence.  Further, the 
examiner reported that the veteran did not use a pad for 
urinary incontinence.  The diagnosis was urinary tract 
infections of uncertain frequency.

Finally, in support of the veteran's claim, in June 2004 
written argument, his representative, noting the veteran 
report of nocturia three to four times per night maintained 
warranted a 20 percent evaluation on that basis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating genitourinary 
disabilities, effective February 17, 1994.  59 Fed. Reg. 
2,523 (1994).  In this regard, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The veteran's chronic urinary tract infections have been 
rated as 10 percent disabling under Diagnostic Code 7599-7512 
since May 9, 1969.  Prior to February 17, 1994, former 
Diagnostic Code 7512 provided that a 10 required moderate 
cystitis with pyuria and diurnal and nocturnal frequency.  A 
20 percent rating required moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  
Severe chronic cystitis with urination at intervals or of one 
hour or less and contracted bladder warranted a 40 percent 
evaluation.  Finally, a 60 percent rating was warranted where 
incontinence existed, requiring constant wearing of an 
appliance.  

Revised Diagnostic Code 7512 provides that the condition is 
rated as voiding dysfunction.  The criteria for rating 
voiding dysfunction and urinary tract infection appear in the 
revised 38 C.F.R. § 4.115a.  Voiding dysfunction is rated by 
type of condition, in terms of urine leakage, urinary 
frequency or obstructed voiding.  Urine leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times a day warrants a 20 percent rating.  Urine leakage 
requiring the wearing of absorbent materials that must be 
changed two to four times per day warrants a 40 percent 
rating.  38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating requires 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  Daytime 
voiding interval of less than one hour, or; awakening to void 
five or more times per night, warrants a 40 percent rating. 
38 C.F.R. § 4.115a.

Obstructed voiding characterized by obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year warrants a noncompensable 
rating.  A 10 percent rating requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc.; 2. 
Uroflowmetry:  markedly diminished peak flow rate (less than 
10 cc/sec); 3. Recurrent urinary tract infections secondary 
to obstruction; and 4. Stricture disease requiring periodic 
dilation every two to three months.  A 30 percent rating is 
warranted where there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

With respect to urinary tract infection, infection requiring 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrants a 
10 percent rating.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (more the two times per 
year) and/or requiring continuous intensive management 
warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased rating for his chronic 
urinary tract infections.  In reaching this determination, 
the Board notes that the evidence throughout the appeal fails 
to show that the veteran has been seen for treatment of his 
chronic urinary tract infections, and indeed, none of the 
five formal VA examinations conducted during the fifteen 
years that this appeal has been pending has disclosed 
evidence that the veteran has had a symptomatic manifestation 
of the condition.  Therefore, there is no indication, or even 
a complaint, of pyuria (the presence of pus in the urine), 
tenesmus (painful straining in urination), or increased 
urinary frequency either during the day or at night due to 
this condition contained in the evidence of record.  Indeed, 
this is consistent with the veteran's testimony at the May 
1993 hearing when he denied having pain on urination or blood 
in his urine.  In this regard, the Board acknowledges that 
during the March 2004 VA examination the veteran reported 
urinating up to fifteen times a day and three to four times 
at night, but points out that the examiner attributed this to 
his service-connected diabetes mellitus and hypertension, for 
which he is separately receiving VA compensation, rather than 
to this condition, for which he saw no evidence of any 
recurrence.  

Further, the veteran has not complained of having urinary 
incontinence and the March 2004 VA examiner reported that 
there was no indication that suffered from that condition or 
that he wore pads to treat it.  Moreover, he pointed out that 
the veteran was not found to have had a urinary tract 
infection, even when, on multiple occasions, he was examined 
by a nephrologist.  In light of the foregoing, the Board 
concludes that under both the former and the revised 
criteria, there is no basis for an increased schedular rating 
for the veteran's chronic urinary tract infections.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
chronic urinary tract infections so as to warrant referral to 
the RO for consideration of an assignment of a higher 
evaluation on an extraschedular basis.  In this regard, the 
Board notes that there is no showing that the disability has 
resulted in marked interference with employment i.e., beyond 
that contemplated in the assigned 10 percent evaluation.  In 
addition, there is no showing that the veteran's chronic 
urinary tract infections have necessitated frequent, or 
indeed, any periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Earlier effective date for service connection for renal 
dysfunction

Background and Analysis

The veteran asserts that the effective date of service 
connection for renal dysfunction should be "in 1983."  
Further, in June 2004 written argument, the veteran's 
representative maintained that "the condition was 
objectively supported as an issue prior to the VA Form 21-
4138 recognized by VA."

In denying the veteran's claim, the RO explained that after 
its "complete review of the voluminous evidence of record" 
it determined the veteran's Statement in Support of Claim, 
which was received on October 27, 1998, was the date he 
initially asserted a claim of service connection for this 
condition.  The RO further concluded that the issue was not 
fairly raised by inference after a review of the evidence of 
record prior to the date of receipt of the October 27, 1998, 
claim.  Accordingly, the RO held that an effective date prior 
to October 27, 1998, was not warranted by the evidence of 
record.

A careful review of the claims folder, however, discloses 
that, contrary to the RO's determination, the veteran clearly 
and unambiguously asserted a claim of service connection for 
renal dysfunction on June 19, 1996.  In a June 19, 1996, 
statement that was received at the RO on that same date, the 
veteran asserted, "I wish to file a claim for service-
connected disability for a kidney condition and 
hypertension."  In support, the veteran contended that that 
he had developed both a kidney condition and high blood 
pressure due to his service-connected diabetes mellitus.

Thereafter, in a November 1996 rating decision in which the 
issue was framed as entitlement to service connection for 
cellulitis, hypertension and nephropathy, the RO established 
service connection for each of these conditions on the basis 
that each was secondary to his service-connected diabetes 
mellitus.  As noted in the introduction, the RO expanded the 
definition of the veteran's diabetes mellitus to include 
cellulitis, hypertension and nephropathy, and assigned July 
16, 1995, as the effective date of service connection for 
each of these newly service-connected disability.  

In a March 1997 rating decision, the RO determined that the 
November 1996 rating action was clearly and unmistakably 
erroneous in not assigning April 3, 1989, as the effective 
date of the 60 percent evaluation for the veteran's 
"diabetes mellitus with cellulitis, hypertension and early 
nephropathy."  Indeed, as noted in the introduction, in its 
June 2003 decision, the Board granted the veteran separate 10 
percent evaluations for the veteran's cellulitis and 
hypertension, and in the July 2003 rating action implementing 
the Board's determinations, the RO assigned April 3, 1989, as 
the effective date of those 10 percent ratings.  The Board 
notes that, of course, as a matter of law, the same would 
hold true for the veteran's kidney disability, whether 
characterized as nephropathy or renal dysfunction, as will be 
explained in further detail below.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, see Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), Desbrow v. Principi, 18 
Vet. App. 30, 32 (2004), the Board finds that in light of the 
RO's November 1996 expansion of the definition of the 
veteran's diabetes mellitus to include nephropathy, effective 
July 15, 1995, service connection for renal dysfunction was 
established effective that date.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  Moreover, in light of the RO's 
March 1997 rating decision that made the grant of service 
connection retroactive to April 3, 1989, service connection 
for renal dysfunction was made effective on that date.  
Baughman.  Because service connection for a kidney 
disability, i.e., nephropathy, was established in the context 
of the veteran's then pending claim for an increased rating 
for his diabetes mellitus, the effective date of the grant of 
service connection assigned by the RO was April 3, 1989.  
Thus, although the rating decision establishing service 
connection for nephropathy was dated subsequent to the 
veteran's initial claim of service connection for a kidney 
disorder, which is dated and was filed on June 19, 1996, the 
grant of service connection was ultimately made effective 
April 3, 1989, i.e., prior to his earliest claim.  Thus, RO 
granted an effective date of service connection for kidney 
disability that is earliest than the law generally allows.

In this regard, the Board observes that Dorland's Illustrated 
Medical Dictionary (28th ed. 1994) (Dorland's), defines 
"nephropathy" as "disease of the kidneys."  Id. at page 
1109.  Further, according to Dorland's, "renal" is defined 
as "pertaining to the kidneys."  Id. at page 1445.  As 
such, the Board concludes that renal dysfunction, for which 
service connection was granted because every VA examiner has 
attributed the disability to the veteran's diabetes mellitus, 
and nephropathy, a condition for which service connection was 
established in the context of the veteran's claim for an 
increased rating for his diabetes mellitus, is one in the 
same disease entity.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  Here, as discussed above, 
service connection was granted in the context of the 
veteran's increased rating claim for diabetes mellitus; 
however, the earliest date that service connection could have 
otherwise been established for renal dysfunction was the date 
of receipt of the claim, i.e., June 19, 1996, rather than 
July 16, 1995, the date assigned by the RO.  See 38 U.S.C.A. 
§ 5110(a).  

In reaching this determination, the Board notes that because 
VA concluded that the veteran's renal dysfunction was related 
to his diabetes mellitus, service connection was established.  
It does not follow, though, that because service connection 
is warranted that the effective date of service connection be 
when it was established for diabetes mellitus, because doing 
so would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in an analogous context, stated that the veteran "conflates 
what are in fact two distinct issues, involving separate 
inquiries:  the determination of the date from which an award 
is effective, and the quantum of the award to which a veteran 
is entitled."  Id. at 1366.  As such, because no claim of 
service connection for renal dysfunction was filed prior to 
prior to June 19, 1996, VA would have otherwise been 
precluded by law from granting an effective date of service 
connection prior to that date.

In this regard, the Board acknowledges that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, contrary to his 
representative's unsupported contention the condition was 
objectively supported as an issue prior to the veteran's 
October 27, 1998, claim, and the veteran's bald assertion, 
likewise made without offering any supporting rationale, that 
an effective date in 1983 was warranted, does not warrant a 
grant of service connection for renal dysfunction prior to 
April 3, 1989.  In this regard, the Board points out that 
even the receipt of the report showing treatment for renal 
dysfunction cannot be construed as an informal claim.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In addition, the Board concludes that a discussion of that 
case in instructive for the Board's consideration of this 
matter.  In Lalonde, the Board denied a claim of entitlement 
to an effective date for service connection for an anxiety 
disorder earlier than the date of receipt of the claim for 
this condition, which was received in March 1993.  The Court, 
in affirming the Board, specifically observed that, while 
being treated by VA, the veteran had consistently complained, 
at least since 1964, of suffering from a nervous condition.  
The Court held, however, that because the record was devoid 
of any communication from the veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Id. at 381-82.  

In sum, in light of the foregoing, the RO has already 
established service connection for a kidney disability, 
whether styled as nephropathy or renal dysfunction, effective 
April 3, 1989, and because entitlement to an effective date 
prior to April 3, 1989, is not warranted, this claim must be 
denied.

III.  Entitlement to a TDIU prior to April 3, 1989

As discussed in the introduction, in a July 2003 rating 
decision in implementing the Board's June 2003 decision that 
the veteran's chronic pancreatitis warranted a 100 percent 
schedular rating, the RO established April 3, 1989, as the 
effective date of that evaluation.  Thus, as the RO explained 
in its July 2003 rating decision, an award of a TDIU is 
prohibited between April 3, 1989, and September 16, 1992, 
because of the 100 schedular rating for the chronic 
pancreatitis.  See 38 C.F.R. § 4.16.  As such, the issue 
becomes whether the veteran was entitled to a TDIU prior to 
April 3, 1989.

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disabilities may be assigned, where the schedular 
rating is less that total (100 percent), when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of the service-connected disabilities.  
38 C.F.R. §§  3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be the 
basis for a total disability rating."  38 C.F.R. § 4.19.  
The regulations further provide that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Further, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, when 
two or more disabilities stem from a common etiology or a 
single accident, they are considered as one disability for 
the purpose of meeting the aforementioned percentage 
requirements.  38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, during the period from June 2, 1986, to April 2, 1989, 
the veteran's diabetes mellitus and chronic pancreatitis, 
which share a common etiology, were rated as 40 percent and 
30 percent disabling, respectively, resulting in a single 
combined 60 percent evaluation.  38 C.F.R. § 4.25.  Service 
connection was also in effect for chronic urinary tract 
infections, which was rated as 10 percent disabling.  The 
veteran maintains that a TDIU is warranted due solely to 
these conditions.  In this regard, given the common etiology 
of the service connected disabilities, the veteran satisfies 
the requirements for a single combined 60 percent rating as 
set forth in 38 C.F.R. § 4.16(a).  

In support of this appeal, the veteran asserts entitlement to 
this benefit since 1983, when he was hospitalized to treat 
his chronic pancreatitis, "or earlier."  The Board notes, 
however, that the veteran filed this claim for a TDIU on June 
2, 1986, shortly after the Board's May 23, 1986, decision 
denying entitlement to this benefit.  In this regard, the 
Board notes that, to date, the veteran has not formally 
asserted that that decision was clearly and unmistakably 
erroneous, and thus the May 23, 1986, determination is 
binding on the Board.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100; cf. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406 
(2003).  

Thus, the method of determining the effective date of an 
increased rating is set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation which provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
which ever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, although generally if an increase in disability 
occurred within one year prior to the claim, that increase is 
effective as of the date the increase was "factually 
ascertainable," to the extent that extent that the veteran 
might disagree with the May 23, 1986, decision, that decision 
became final, and he is "collaterally estopped from 
relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  Hazan v. Gober, 10 Vet. 
App. 511, 520 (1997).  Therefore, any later award of 
increased compensation, as to a TDIU, must be based upon a 
new claim, and; if the claim is granted (as occurred when the 
RO subsequently granted a TDIU in the September 1997 rating 
decision), the effective date for the increase may not be 
based solely upon the evidence considered in the prior 
decision by the Board in May 1986.  Id. at 521.  

Taking into consideration this judicial construction and 
applying the "exception" to the general rule, as set forth 
in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the 
Board must determine whether it was "factually 
ascertainable" that the veteran was unable to maintain 
substantially gainful employment due to his service-connected 
disabilities within in the one-year period preceding the date 
of receipt of his TDIU claim; that is, one year prior to June 
2, 1986.  And, if not, section 3.400(o)(1) will be for 
application in this case.

Here, the record reflects that only evidence on file during 
the one-year preceding June 2, 1986, was the relevant 
evidence considered in connection with the May 1986 Board 
decision.  Such evidence was considered as the basis for the 
prior denial of a TDIU by the Board.  To this extent, the 
Board is collaterally estopped from viewing that evidence any 
differently from the way it had been reviewed by the Board in 
May 1986.  See Hazen, supra.  For this reason, the medical 
evidence on file at time of the Board decision cannot provide 
the sole basis for a TDIU within the one-year preceding June 
2, 1986.  Id.

As such, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In this capacity, the Board finds that the veteran's 
statements and testimony to be credible.  In addition, these 
statements testimony are consistent with the evidence showing 
that the veteran was unemployed and severely disabled during 
the period from June 2, 1986, to April 2, 1989, due to his 
service-connected disabilities.  In light of these 
circumstances, and with the resolution of all reasonable 
doubt in the veteran's favor, the Board determines that that 
an award of a TDIU, effective from June 2, 1986, to April 2, 
1989, is warranted.  The appeal is granted.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for chronic urinary tract infections is denied.

Entitlement to an effective date earlier than April 3, 1989, 
for a grant of service connection for renal dysfunction is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, an effective date beginning on June 2, 
1986, and continuing through April 2, 1989, for an award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



